IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50391
                         Summary Calendar


JANIE T. OJEDA,

                                         Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-99-CV-815-JN
                       --------------------
                         February 20, 2002

Before REAVLEY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Janie Trevino Ojeda (“Ojeda”) appeals the district court’s

judgment affirming the Social Security Commissioner’s denial of

her application for supplemental security income (SSI).    Ojeda

contends that the Administrative Law Judge’s (ALJ) findings were

not supported by substantial evidence and that the ALJ did not

apply the proper legal standard for her age.

     “Appellate review of the [Commissioner’s] denial of

disability benefits is limited to determining whether the

decision is supported by substantial evidence in the record and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-50391
                                  -2-

whether the proper legal standards were used in evaluating the

evidence.”    Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir.

1990)(citation omitted); Ripley v. Chater, 67 F.3d 552, 555 (5th

Cir. 1995).   “‘Substantial evidence is more than a scintilla,

less than a preponderance, and is such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.’”    Villa, 895 F.2d at 1021-22 (citation omitted).

     WE AFFIRM, substantially for the reasons stated in the

magistrate judge’s opinion    Ojeda v. Massanari, No. A-99-CV-815-

AA (W.D. Tex. Mar. 22, 2001) (unpublished).

     AFFIRMED.